Citation Nr: 1230341	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-26 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2011) based upon convalescence from a March 2008 cervical spine surgery beyond July 1, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982 and from May 1984 to May 2001.
 
These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for status post C5-6 anterior cervical diskectomy fusion and assigned a temporary total rating from May 12, 2008, to June 1, 2008, based upon surgical convalescence following March 2008 surgery.

In June 2009, the RO assigned an extension of the temporary total rating based upon surgical convalescence following the March 2008 surgery through June 30, 2008.

In August 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2011).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2011).

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id.  Extensions of one, two, or three months beyond the initial three months may be made by applying the same criteria and extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made upon approval of a Veterans Service Center Manager.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In this case, medical records reveal that the Veteran was diagnosed with cervical spondylosis with radiculopathy and underwent a C5-C6 anterior cervical decompression, arthrodesis with allograft, anterior fixation C5-C6 with titanium plate and screws in March 2008.  He was granted service connection for status post C5-6 anterior cervical diskectomy fusion in November 2008 and a temporary total rating for the March 2008 surgery has been assigned from May 12, 2008 to June 30, 2008. 

In the years following the March 2008 surgery, the Veteran has been treated for his cervical spine disability at Womack Army Medical Center.  In letters dated in December 2008 and June 2010, physicians at that facility reported that the Veteran continued to receive follow up treatment for neck problems resulting from the March 2008 surgery, that he had been prescribed physical therapy, that he had not returned to work, and that he was considered "totally disabled."

In June 2009 and June 2012, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for treatment provided for his cervical spine problems at Womack Army Medical Center.  However, there is no evidence that any efforts have been taken to obtain all relevant treatment records from that facility.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2).  Any records pertaining to treatment for cervical spine problems from Womack Army Medical Center are directly relevant to the issues on appeal.  Thus, a remand is necessary to attempt to obtain any such relevant treatment records.

Additionally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed throughout the entire appeal period, he contends that he is unemployed due to service-connected disabilities, and the December 2008 and June 2010 letters from Womack Army Medical Center reflect that he may be unemployable due to his service-connected cervical spine disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain a specific opinion as to whether the Veteran's service-connected disabilities, alone, prevent him from securing and following all substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) for the periods from July 1, 2008, through December 16, 2008, and since April 1, 2010.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Additionally, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to complete a formal application for a TDIU and send him a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.

2.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for neck, low back, bilateral knee, left ankle, bilateral foot, and skin disabilities from Womack Army Medical Center.  All efforts to obtain these records must be documented in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  After the Veteran has been given an adequate opportunity to provide additional evidence concerning his claim for a TDIU and after all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question as definitively as possible:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (status post C5-6 anterior cervical diskectomy fusion; degenerative disc disease L4-5 and L5-S1 with minimal spondylosis of the lumbar spine; bilateral degenerative arthritis of the knees; a surgical scar of the anterior cervical spine; a left ankle injury; bilateral bunion formation of the first metacarpal phalangeal joints and small heel spurs of the feet; and pseudofolliculitis barbae) would, in combination, and without regard to any nonservice-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide a rationale for all opinions given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If, after completion of instructions 1 through 4 above, there is any period since May 2008 that the Veteran's percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods. 

6.  After completion of instructions 1 through 5 above, refer the case to the Veterans Service Center Manager for approval of any extension of a convalescent rating under 38 C.F.R. § 4.30 beyond the initial 6 month period.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



